Citation Nr: 0740604	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  03-28 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a July 2006 decision, the Board 
adjudicated other matters that are no longer on appeal and 
remanded this matter for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the July 2006 decision, the Board, in part, granted 
increased ratings of 30 percent for anxiety with insomnia and 
10 percent for hiatal hernia.  A rating decision implementing 
those grants is not of record.  The Board observes that the 
veteran's combined evaluation for service-connected 
disabilities following the assignment of those increased 
ratings would appear to be 80 percent (including the 
bilateral factor).  However, the recent May 2007 supplemental 
statement of the 
case (SSOC) does not appear to have considered the increased 
ratings in the readjudication of the TDIU issue, in that it 
adjudicated the claim based upon a combined evaluation of 60 
percent.  Thus, to ensure due process, the veteran's claim 
for TDIU should again be remanded for readjudication as the 
veteran appears to meet the criteria for consideration of a 
TDIU rating pursuant to 38 C.F.R. § 4.16(a).  In this regard, 
the Board notes that "disabilities affecting a single body 
system (e.g. orthopedic . . .)" will be considered "one" 
disability for purposes of meeting the 40 percent "single" 
disability criteria.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).



Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file a copy of the rating decision 
implementing the claims granted by the 
July 2006 Board decision.

2.  Obtain and associate with the claims 
file any relevant ongoing VA medical 
records since February 2007.

2.  Readjudicate the claim considering the 
proper ratings for the veteran's service-
connected disabilities in light of the 
July 2006 Board decision.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a SSOC and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


